The bill is filed to compel the respondent to return to the complainant certain books of the company which were loaned to the respondent, then a member of the company, for temporary examination. The bill is demurred to upon the grounds, as presented at the hearing, that the complainant has an adequate remedy at law and the triviality of the subject-matter of the suit.
Such books have no ascertainable value in money, and hence an action for damages would be quite inadequate.
But record-books may have a great value to the complainant company as an account of its history, and the only remedy at law would be an action of replevin. The bill alleges that this has been tried without effect. The complainant's remedy to proceed in equity is therefore clear. The case is similar in principle toManton v. Ray, 19 R.I. 423. *Page 334 
The character of the books, as set forth in the bill, shows that they are not to be measured by a trivial money value, but are both important and valuable on other grounds.
Demurrer overruled.